986 A.2d 676 (2010)
201 N.J. 2
In the Matter of Thomas P. MONAHAN, an Attorney at Law.
D-8 September Term 2009,
065040
Supreme Court of New Jersey.
January 22, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-039, concluding that THOMAS P. MONAHAN of GARFIELD, who was admitted to the bar of this State in 1985, should be suspended from the practice of law for a period of three months for violating RPC 3.3(a)(1) (false statement of material fact or law to tribunal), and RPC 5.5(a)(1) (practicing law while ineligible for failure to pay the annual fee);
And the Court having determined from its review of the matter that a censure is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that THOMAS P. MONAHAN is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.